DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-22, is/are filed on 8/16/22 are currently pending. Claim(s) 16-22 is/are withdrawn, 1-15 is/are rejected.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
A cover of claim 9
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 6 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 6 recites the limitation “a filter.” It is unclear if applicant is referring the filter media of claim 1? Or a new filter itself? It is interpreted as the former. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-9, 12-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jensen (US 20150354712 A1).

    PNG
    media_image1.png
    705
    637
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    756
    602
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    534
    831
    media_image3.png
    Greyscale

Regarding claim 1, Jensen teaches from all figures a fluid filtering assembly comprising: a support housing (23); at least one fluid inlet boss (24) and at least one fluid outlet boss (26) that are each formed in a radially outward directed surface of the support housing;  a filter sleeve (22) that extends in a first direction from the support housing and has an elongate shape constructed to accommodate a filter being disposed therein;  a top cap (50, 23, 84) that threadably (grooves defined by 52) cooperates with the support housing from a direction opposite the filter sleeve and engages the filter sleeve; and an inlet fluid flow passage and an outlet fluid flow passage defined by the top cap and oriented to be respectively fluidly aligned (interpreted as fluidly connected) with the at least one fluid inlet boss and the at least one fluid outlet boss when the top cap is engaged with the support housing and a filter media (104) is disposed in the filter sleeve [0025-0071].
Regarding claim 2, Jensen teaches wherein the at least one fluid inlet boss is further defined as at least two inlet bosses (24, 32, fig. 3).
Regarding claim 3, Jensen teaches wherein each of the at least two inlet bosses are formed on different radially directed faces of the support housing (fig. 3).
Regarding claim 4, Jensen teaches wherein the at least one fluid outlet boss is further defined as at least two outlet bosses (26, 30).
Regarding claim 5, Jensen teaches wherein each of the at least two outlet bosses are formed on different radially directed faces of the support housing (fig. 3).
Regarding claim 6, Jensen teaches further comprising a seat (top of 23) formed in a closed end of the filter sleeve and constructed to cooperate with an end of a filter disposed in the filter sleeve and prevent fluid flow in a radial direction around the end of the filter (fig. 11).
Regarding claim 7, Jensen teaches wherein the top cap further comprises a first channel (90) formed in a portion of an outward radially directed surface and that is in fluid communication a portion of a volume defined by the filter sleeve that is radially outward of the filter and a second channel (84) that is fluidly isolated from the first channel and in fluid communication with a radially oriented core of the filter.
Regarding claim 8, Jensen teaches further comprising a seal (52) disposed between an interface of the top cap and the support housing and wherein the interface is oriented at an angle relative to an axial engagement between the top cap and the support housing.
Regarding claim 9, Jensen teaches a fluid filtering assembly comprising: a mount body (23); at least one fluid flow inlet boss and at least one fluid flow outlet boss formed in an outward radially directed surface of the mount body; a filter sleeve that extends away from the mount body and defines a blind opening that is shaped to receive a filter (see rejection above); a cover (50, 23, 84) that is removable and sealingly cooperates with a bore formed in the mount body (inner opening of 23) from a direction opposite the filter sleeve via cooperation of a threaded surface formed on a radially outward surface of the cover and a threaded surface formed on a radially inward facing surface of the mount body;  a channel (72) formed in one of the mount body and cover, the channel being axially offset from the threaded surfaces (surfaces are vertical – channel is horizontal) of the cover and the mount body; a seal (192) disposed in the channel; and a seat (top portion of 23) defined by the other of the mount body and the cover, the seat being oriented to engage the seal when the cover is engaged with the mount body and wherein the seat and the seal engage one another at an acute angle relative to an axis of rotation (B) of the cover relative to the mount body when the threaded surfaces are engaged with one another [0025-0071].
Regarding claim 12, Jensen teaches further comprising another mount body, another filter sleeve, and another cover fluidly connected to the fluid filtering assembly and each being constructed the same as the mount body, the filter sleeve, and the cover, respectively (see fig. 1).
Regarding claim 13, Jensen teaches further comprising a connector (34) supported by the fluid flow outlet boss of the mount body and a fluid flow inlet boss of the another mount body.
Regarding claim 14, Jensen teaches wherein each of the at least one fluid flow inlet boss and the at least one fluid flow outlet boss are independently sizeable depending upon a desired fluid flow intended to be communicated therethrough (the ports are the same as claim and thereby would be capable of being sized individually).
Regarding claim 15, Jensen teaches further comprising a first flow passage and a second flow passage that are defined by the cover and which define a single flow path through the fluid filtering assembly between the at least one fluid flow inlet boss and at least one fluid flow outlet boss and with the filter disposed therebetween.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Levy (US 20070000833 A1).

    PNG
    media_image4.png
    813
    510
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    539
    570
    media_image5.png
    Greyscale

Regarding claim 1, Levy from all figures teaches a fluid filtering assembly comprising: a support housing (1029); at least one fluid inlet boss (1063) and at least one fluid outlet boss (1073) that are each formed in a radially outward directed surface of the support housing; a filter sleeve (1001) that extends in a first direction from the support housing and has an elongate shape constructed to accommodate a filter media (filter media not positively recited/required) being disposed therein;  a top cap (1003 or 203 or 963) that threadably cooperates (i.e. 435 or 969) with the support housing from a direction opposite the filter sleeve and engages the filter sleeve such that the filter media is removeable from the filter sleeve via either of passage through the support housing when the top cap is removed therefrom and removal of the filter sleeve from the support housing (Note: being removable is nothing more than being capable of removed – in which all things are capable of); and an inlet fluid flow passage and an outlet fluid flow (i.e. 205 and 207) passage defined by the top cap and oriented to be respectively fluidly aligned with the at least one fluid inlet boss and the at least one fluid outlet boss when the top cap is engaged with the support housing and the filter media is disposed in the filter sleeve such that fluid directed through the at least one fluid inlet boss passes through the filter media prior to passing through the at least one fluid outlet boss (This limitation is intended use "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580.)  ([0051-0071], figs. 1-12).
Regarding claim 2, Levy teaches wherein the at least one fluid inlet boss is further defined as at least two inlet bosses (see at least fig. 10).  
Regarding claim 3, Levy teaches wherein each of the at least two inlet bosses are formed on different radially directed faces of the support housing (see at least fig. 10).  
Regarding claim 4, Levy teaches wherein the at least one fluid outlet boss is further defined as at least two outlet bosses (see at least fig. 10).  
Regarding claim 5, Levy teaches wherein each of the at least two outlet bosses are formed on different radially directed faces of the support housing (see at least fig. 10).  
Regarding claim 6, Levy teaches further comprising a seat (215) formed in a closed end of the filter sleeve and constructed to cooperate with an end of a filter media (217)  disposed in the filter sleeve and prevent fluid flow in a radial direction around the end of the filter [0053, fig. 2A].  
Regarding claim 7, Levy teaches wherein the top cap further comprises a first channel formed in a portion of an outward radially directed surface and that is in fluid communication a portion of a volume defined by the filter sleeve that is radially outward of the filter and a second channel that is fluidly isolated from the first channel and in fluid communication with a radially oriented core of the filter (see at least fig. 2A).  
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen.
Regarding claims 10-11, Jensen from figures shows angle formed is an acute angle (0-45 degrees).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. The specification uses variety of angle possibilities and does not appear to provide any criticality. 
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by or alternatively obvious over Foster (WO 2019036371 A1).
Regarding claims 1 and 9, Foster discloses a filter assembly comprising a top portion (42), one or more connectors (140) which is a sealed connection between a respective top portion (42) and a discrete one of inlets (70, 72, 74) and outlets (76, 78, 80), a filter tube (44) comprising a discrete filter (48), and a lid (50) cooperating with a threaded cavity (52) defined by the top portion (42) (see claims 1, 9; paragraphs [0026]-[0030]; figures 1-6).  Claim 1 and 9 differs from Foster in inlet and outlet fluid flow passages oriented to be respectively fluidly aligned with the fluid inlet and outlet bosses. Broadly interpreting the claim fluidly aligned is merely interpreted as being in fluid communication when the cap is engaged with the support housing - in which Foster clearly anticipates the claim. Alternatively, these different features are merely variations of the disclosure of Foster considering one or more fluid inlets (70, 72, 74) and one or more fluid outlets (76, 78, 80) defined by the top portion (42), a cavity (62) of a tube facing surface (60) of the top portion ( 42), wherein the cavity (62) is configured to slideably and sealingly cooperate with a first distal end (64) of the filter tube (44) (see paragraph [0027]; figures 1-13). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 9 differs from Foster in a channel formed in one of the mount body and cover, a seal disposed in the channel, and a seat defined by the other of the mount body and the cover. However, these different features are merely variations of the disclosure of Foster considering one or more fluid inlets (70, 72, 74) and one or more fluid outlets (76, 78, 80) defined by the top portion (42), a cavity (62) of a tube facing surface (60) of the top portion ( 42), wherein the cavity (62) is configured to slideably and sealingly cooperate with a first distal end (64) of the filter tube (44) (see paragraph [0027]; figures 1-13). Claim 9 further differs from Foster in that the seat and the seal engage one another at an acute angle relative to an axis of rotation of the cover relative to the mount body. However, this different feature is merely one of several straightforward possibilities from which a person skilled in the art would select, in accordance with circumstances, without the exercise of an inventive skill and absent of any unexpected results. Providing a seat to engage and structure the filter would have been obvious and well-known. 
Regarding claims 2-5, Foster considering one or more fluid inlets (70, 72, 74) and one or more fluid outlets (76, 78, 80) that each extend or are otherwise accessible from a generally outward radial direction relative to a body (84) of head portion (42) (see paragraph [0072]; figures 1-13). 
Regarding claims 6-8 can be easily derived from the disclosure of considering a cavity (62) of a tube facing surface (60) of the top portion ( 42), one or more fluid inlets (70, 72, 7 4) and one or more fluid outlets (76, 78, 80) defined by the top portion ( 42), wherein the cavity (62) is configured to slideably and sealingly cooperate with a first distal end (64) of the filter tube (44) (see paragraph [0027]; figures 1-13). 
Regarding claims 10-11, it would have been obvious and/or optimized by a person skilled in the art without the exercise of inventive skill and absent of any unexpected results. 
Regarding claims 12-13 can be easily derived and would have been obvious from the disclosure considering that mount plate is constructed to secure a plurality of the filter housing assemblies relative to one another in a manner that directs a flow of a fluid through the filter housing assemblies when the filter housing assemblies are oriented in more than one position relative to one another (see claims 15, 17; paragraphs [0032]-[0036]; figures 28-31).
Regarding claims 14-15, Foster teaches the at least one of inlets (70, 72, 74) and outlets (76, 78, 80) bosses, and would be capable of being sized based on the design. Further discloses the cover has and inlet which has a first flow passage and an outlet which has a second flow passage. The flow passage form a single flow passage (52, chamber) [0026-0030]. 
Claim(s) 8-9, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy.
Regarding claim 9, Levy teaches a fluid filtering assembly comprising: a mount body (1029); at least one fluid inlet boss (1063) and at least one fluid outlet boss (1073) formed in an outward radially directed surface of the mount body (1003 or 203 or 963) that threadably cooperates (i.e. 435 or 969); a filter sleeve ) that extends away from the mount body and defines a blind opening that is shaped to receive a filter; a cover that is removable and sealingly cooperates with a bore formed (central hole of 1029) in the mount body from a direction opposite the filter sleeve that is aligned with a longitudinal axis of the filter sleeve via cooperation of a threaded surface (i.e. 435 or 969) formed on a radially outward surface of the cover and a threaded surface formed on a radially inward facing surface of the mount body such that the filter can be removed from the filter sleeve via either of removal of the filter sleeve from the mount body and removal of the cover from the mount body such that the filter can be translated through the mount body when the cover is removed therefrom; a channel formed in one of the mount body and cover, the channel being axially offset from the threaded surfaces of the cover and the mount body; a seal disposed in the channel; and a seat (215) defined by the other of the mount body and the cover, the seat being oriented to engage (indirectly) the seal when the cover is engaged with the mount body and wherein the seat and the seal engage one another at an acute angle relative to an axis of rotation of the cover relative to the mount body when the threaded surfaces are engaged with one another.  Claim 9 further differs from Foster in that the seat and the seal engage one another at an acute angle relative to an axis of rotation of the cover relative to the mount body. However, this different feature is merely one of several straightforward possibilities from which a person skilled in the art would select, in accordance with circumstances, without the exercise of an inventive skill and absent of any unexpected results. Providing a seat to engage and structure the filter would have been obvious and well-known. 

Regarding claims 8, 10-11, Levy from figures shows angle formed is an acute angle (0-45 degrees).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. The specification uses variety of angle possibilities and does not appear to provide any criticality. 
Regarding claim 12, Levy teaches further comprising another mount body, another filter sleeve, and another cover fluidly connected to the fluid filtering assembly and each being constructed the same as the mount body, the filter sleeve, and the cover, respectively.  
Regarding claim 13, Levy teaches further comprising a connector supported by the fluid flow outlet boss of the mount body and a fluid flow inlet boss of the another mount body (see figs. 11A-11B).  
Regarding claim 14, Levy teaches wherein each of the at least one fluid flow inlet boss and the at least one fluid flow outlet boss are independently sizeable (capable of being sized – which reads on all bosses) depending upon a desired fluid flow intended to be communicated therethrough.  
Regarding claim 15, Levy teaches further comprising a first flow passage and a second flow passage that are defined by the cover and which define a single flow path through the fluid filtering assembly between the at least one fluid flow inlet boss and at least one fluid flow outlet boss and with the filter disposed therebetween (see at least fig. 2A).

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Response to Argument
Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant make arguments on the operation of the filter, however the examiner kindly notes that these types of arguments are not found persuasive. Firstly, applicant is reciting an apparatus claim not a method claim. Secondly, the filtration systems of either Jensen, Levy, or Foster all recite the structural details of claim. How the fluid intends to flow through the apparatus does not impart structural weight as claimed. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580.
 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777